Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
	Pursuant to a preliminary amendment, claims 1-17 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election of Group I, claims 1-9, directed to a detection structure, in the reply filed on February 1, 2021 is acknowledged.  

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of invention has been treated as an election without traverse (MPEP § 818.03(a)).

The restriction requirement is still deemed proper and is therefore made FINAL.

Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Therefore, claims 1-9 are under consideration to which the following grounds of rejection are applicable.

Priority
The present application filed July 2, 2018 claims the benefit of Taiwanese Patent Application 106131620, filed September 14, 2017.


Acknowledgment is made of Applicant's claim for foreign priority based on applications filed in the 
Taiwan on September 14, 2017. 

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 2, 2018 is not in compliance with the provisions of 37 C.F.R. § 1.98(a)(2), which requires a legible copy of each U.S. and foreign patent; each publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.
The following reference has not been considered by the examiner, as indicated on Form PTO 1449.
(a)	Foreign Patent Reference 1: M471634 of the IDS filed on July 2, 2018 has not been considered because and English translation of the document has not been provided.
(b)	Foreign Patent Reference 2: CN103122486 of the IDS filed on July 2, 2018 has not been considered because and English translation of the document has not been provided.

All other documents in said Information Disclosure Statement were considered as noted by the Examiner initials in the copy attached hereto.

Claim Objection/Rejections
	Claim Interpretation: The Examiner has interpreted the term “detecting regions” to refer to any regions of a substrate such as, for example, different portions of a single substrate, individual spots on a 
	The Examiner has interpreted the term “polyproline helix structure” to refer to any structure comprising more than one proline (e.g., DNA, RNA, oligonucleotides, peptides, proteins, proline molecules linked together, etc.) that comprises a helix structure to any extent.
The Examiner has interpreted the term “coating structure” as recited in claim 1 to refer to any coating structure on the substrate in any location (e.g., directly or indirectly linked to, covered, covering, coupled to, attached to, sitting upon, on the back side, etc.) including, for example, a polymer coating, a glass coating, linker moieties of any type (e.g., functional groups, silyl moieties, hydroxy moieties, alkyl moieties, fluoro moieties, ligands, peptides, etc.), a solvent layer, etc., wherein the coating structure may be (or may not be) present in a detecting region.
The Examiner has interpreted the terms “first direction”, “second direction”, and/or “third direction” as recited in claim 1 to refer to any direction, wherein the “first direction”, “second direction”, and/or “third direction” can be the same direction and/or different directions.
The Examiner has interpreted the term “not adjacent to one another” as recited in claim 5 to refer to a plurality of proline monomers that are not “side-by-side” or “next to” one another on the substrate; and/or to refer to a plurality of proline monomers that are not directly linked one to another.
The Examiner has interpreted the term “dummy structure” to refer to any molecule, compound, moiety, linker, functional group, coating, bare section, etc. that is located in the detecting region of the substrate including on a coating structure.

Claim Objection
	Claim 6 is objected to because of the following informalities: Claim 6 recites an abbreviation such as “nm” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.


Markush Objection
Claim 6 is objected to because of the following informalities:  Claim 6 recites the term “wherein the fixed distance is 0.9±0.1 nm...4.5 nm±0.1 nm” such that claim 6 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the fixed distance is selected from the group consisting of 0.9 nm ± 0.1 nm...and 4.5 nm ± 0.1 nm”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10443026. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent Application 16/024,928 and the claims of US Patent No. 10443026 encompass a structure comprising a substrate, a coating structure, and a plurality of polyproline helix structures comprising proline monomers and at least two ligands.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “connected to the coating structure through a connecting structure or a N-terminal or C-terminal of the plurality of polyproline helix structures is connected to the substrate through covalent bonds” in lines 9-12 because it is unclear as to how the plurality of proline monomers and/or polyproline helix structures is connected to the substrate and how the plurality of proline monomers is different from the polyproline helix structures, and whether the N-terminal or C-terminal of the plurality of polyproline helix structures is (or can be) connected to the coating structure, whether they are connected directly to the substrate, and/or whether the plurality of proline monomers are only connected to the coating structure and/or whether they are directly attached to the substrate through covalent bonds and, thus, the metes and bounds of the claim cannot be determined.
on each of the polyproline helix structures has a fixed distance and can be adjusted” (underline added) in lines 13-15 because it is unclear as to the structure of the plurality of proline monomers aligned in the second direction including the structure of the at least two ligands, wherein it is unclear as to what the at least two ligands have a fixed distance from (or to); how the at least two ligands are related to the polyproline helix structures and/or to the plurality of monomers aligned in the first direction and the third direction, where they are located relative to the coating structure; and/or whether the ligands bind to anything in particular or whether they are simply out in space. Moreover, it is unclear whether the ligands are only on each of the plurality of proline monomers aligned in the second direction, or whether each of the at least two ligands are on all proline monomers and, thus, the metes and bounds of the claim cannot be determined.
	Claim 1 is indefinite for the recitation of the term “the two ligands” in line 14. There is insufficient antecedent basis for the term “the two ligands” in the claim because claim 1, line 14 recites the term “at least two ligands”.
	Claim 8 is indefinite for the recitation of the term “dummy structures” in line 2 because it is unclear as to the meaning of the term “dummy structures” and/or what structures are encompassed by the term “dummy structures”, and whether the term refers to specific structures such as, for example, spacers; bare spots; polyproline structures without ligands; protecting groups; proline monomer analogs aligned in either (or all of) the first direction, second direction and/or third direction; coatings; to structures having the same shape as any of the polyproline helixes; or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
	Claims 2-7 and 9 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	
Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 8 recites (in part) “further comprising a plurality of dummy structures...by non-covalent interaction through perfluorinated alkyl moiety” in lines 1-4. Claim 9 depends from claim 8. It is noted that instant claim 1, from which claim 8 depends, does not recite a perfluorinated alkyl moiety. Thus, claims 8 and 9 are improper dependent claims and do not further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



	Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Lee et al. (US Patent Application Publication No. 20160075746, published March 17, 2016; effective filing date April 26, 2013).
Regarding claims 1 and 5-7, Lee et al. teach a glycopeptide comprising a polyproline backbone and one or more carbohydrate molecules, wherein the polyproline backbone provides conformational stability to the glycopeptide (interpreted as a ligands), and has a 3-fold repeating units of the polyproline type II (PII) helix (interpreted as a plurality of polyproline helix structures; and aligned in a first, second and third direction, and not adjacent to one another) that allows for the precise orientation of functional groups at desired sites along a rigid backbone (interpreted as at least two ligands), wherein the polyproline backbone can comprise (4R)-azidoproline (Azp) (interpreted as at least two ligands), wherein incorporation of Azp into polyproline stabilizes its PPII helix conformation via an azido gauche effect, and enables the polyproline to be efficiently functionalized by Cu(I)-catalyzed coupling reaction with alkyne (click reaction) (interpreted as at least two ligands) without affecting its PPII conformation (interpreted as a plurality of polyproline helix structures; aligned in a first, second and third direction; at least two ligands; and not adjacent to one another, claims 1 and 5) (paragraphs [0006]-[0007]). Lee et al. teach that the carbohydrate molecules can be attached at pre-determined positions along the polyproline backbone (interpreted as at least two ligands), such that the carbohydrate molecules can be attached at equal distances from each other along the polyproline backbone (interpreted as fixed distances), or along the same face of the polyproline backbone, wherein the pre-determined positioning of the carbohydrate molecules along the polyproline backbone improves the binding affinity of the glycopeptide to its target molecules (interpreted as at least two ligands; at a fixed distances; and covalent bonding, claims 1 and 7) (paragraph [0008]). Lee et al. teach in Example 4, ELISA to evaluate the ability of glycopeptides to interact with protein receptors, wherein glycopeptides at a constant concentration were immobilized on streptavidin-coated 96-well plates (interpreted as a coated structure on a substrate, detecting treating with various concentrations of nerve growth factor (NGF) into the solution as a mimic of the GAG-extracellular protein interactions on a cell surface (interpreted as a plurality of polyproline structures; detecting regions; proline monomers; connected to the coating structure located on the substrate; and connected to the coating structure through a connecting structure, claim 1) (paragraph [0153], lines 1-9). Lee et al. teach that the polyproline backbone has the general structure of formula (I) below:

    PNG
    media_image1.png
    205
    391
    media_image1.png
    Greyscale

(interpreted as a fixed distance of claim 6, claim 6) (paragraph [0037]), wherein a polyproline helix structure has a fixed distance of about 0.3 nm as evidenced by Wang et al. (Figure 2B). Lee et al. teach that the glycopeptide can further comprise one or more polyethylene glycol (PEG) units at the end of the polyproline backbone, wherein incorporation of one or more PEG units enables introduction of the desired functionalities to facilitate conjugation of one or more reporter molecules to the PEG-glycopeptide complex, or to facilitate immobilization of the glycopeptide to a surface (interpreting PEG units and reporter molecules as dummy structures) (paragraph [0046], lines 1-7).
Lee et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(1)	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication No. 20160075746, published March 17, 2016; effective filing date April 26, 2013) in view of Wong et al. (US Patent Application Publication No. 20170038378, published February 9, 2017; effective filing date July 15, 2008) as evidenced by Wang et al. (US Patent Application Publication No. 20190079086, published March 14, 2019; effective filing date July 2, 2018).
Regarding claims 1, 5-7 and 8 (in part), Lee et al. teach a glycopeptide comprising a polyproline backbone and one or more carbohydrate molecules (interpreted as polyproline; and at least two ligands, claim 1) (Abstract). Lee et al. teach a glycopeptides comprising a polyproline backbone and one or more carbohydrate molecules, wherein the polyproline backbone provides conformational stability to the glycopeptide (interpreted as a ligands), and has a 3-fold repeating units of the polyproline type II (PII) helix (interpreted as a plurality of polyproline helix structures; and aligned in a first, second and third direction, and not adjacent to one another) that allows for the precise orientation of functional groups at desired sites along a rigid backbone (interpreted as at least two ligands), wherein the polyproline backbone can comprise (4R)-azidoproline (Azp) (interpreted as at least two ligands), wherein incorporation of Azp into polyproline stabilizes its PPII helix conformation via an azido gauche effect, and enables the polyproline to be efficiently functionalized by Cu(I)-catalyzed coupling reaction with alkyne (click reaction) (interpreted as at least two ligands) without affecting its PPII conformation (interpreted as a plurality of polyproline helix structures; aligned in a first, carbohydrate molecules can be attached at pre-determined positions along the polyproline backbone (interpreted as at least two ligands), such that the carbohydrate molecules can be attached at equal distances from each other along the polyproline backbone (interpreted as fixed distances), or along the same face of the polyproline backbone, wherein the pre-determined positioning of the carbohydrate molecules along the polyproline backbone improves the binding affinity of the glycopeptide to its target molecules (interpreted as at least two ligands; at a fixed distances; targets as dummy structures; and covalent bonding, claims 1, 7 and 8) (paragraph [0008]). Lee et al. teach in Example 4, ELISA to evaluate the ability of glycopeptides to interact with protein receptors, wherein glycopeptides at a constant concentration were immobilized on streptavidin-coated 96-well plates (interpreted as a coated structure on a substrate, detecting regions, and connected to the coating through a connecting structure) followed by treating with various concentrations of nerve growth factor (NGF) into the solution as a mimic of the GAG-extracellular protein interactions on a cell surface (interpreted as a plurality of polyproline structures; detecting regions; proline monomers; connected to the coating structure located on the substrate; and connected to the coating structure through a connecting structure, claim 1) (paragraph [0153], lines 1-9). Lee et al. teach that the polyproline backbone has the general structure of formula (I) below:

    PNG
    media_image1.png
    205
    391
    media_image1.png
    Greyscale

(interpreted as a fixed distance of claim 6, claim 6) (paragraph [0037]), wherein a polyproline helix structure has a fixed distance of about 0.3 nm as evidenced by Wang et al. (Figure 2B). Lee et al. teach that the glycopeptide can further comprise one or more polyethylene glycol (PEG) units at the end of the polyproline backbone, wherein incorporation of one or more PEG units enables introduction of the desired functionalities to facilitate conjugation of one or more reporter molecules to the PEG-glycopeptide complex, or to facilitate immobilization of the glycopeptide to a surface (also 
Lee et al. do not specifically exemplify a fluorous coating structure (instant claim 2); or a perfluorinated alkyl moiety (instant claim 3); or wherein the polyproline helix structures contain at least two chains of the perfluorinated alkyl moiety (instant claim 4); or dummy structures connected through perfluorinated alkyl moiety (instant claim 8, in part); or wherein the ratio between dummy structures and polyproline helix is 3:1 or greater than 3:1 (instant claim 9).
Regarding claims 2-4, 8 (in part) and 9, Wong et al. teach aluminum coated glass slides provide a novel glycan array platform having increased sensitivity of fluorescent-based assay methods (Abstract, lines 1-3). Wong et al. teach an array of carbohydrates immobilized on an aluminum-coated transparent solid substrate including poly-fluorophosphonated aluminum coated glass slides such as a polytetrafluoroethylene (PTFE)-like aluminum-coated transparent solid substrate, wherein the array comprises plurality of carbohydrates immobilized at discrete locations on a surface of a PTFE-like aluminum coated transparent solid substrate, wherein the array is suitable for: (a) performing mass spectroscopic characterization of the immobilized carbohydrates without matrix, (b) performing analysis of binding reactions between the carbohydrates and molecules suspected of specifically binding the carbohydrates including fluorescent assessment of sugar-protein binding, and (c) identification and study of enzymes with different efficiency and specificity (paragraphs [0003]; and [0011]). Wong et al. teach that the carbohydrates can be immobilized by a non-covalent bond (interpreted as dummy structures; and non-covalent interaction through perfluorinated alkyl moiety, claim 8) (paragraph [0015]). Wong et al. teach that the carbohydrates can be polyfluorinated with a –CnF2n+1 (n            
                ≥
            
        4) tail (interpreted as a perfluorinated alkyl with more than 3 carbons, claims 2-4) (paragraph [0016]). Wong et al. teach that prior to aminosilane grafting (interpreted as a dummy structure) of the mannose derivative was microarrayed onto the substrate surface (interpreted as a perfluorinated alky moiety connected to the aminosilane coating structure, claim 4) (paragraph [0121], lines 6-9). Wong et al. teach that the interaction between ConA and mannose becomes weak when the density of mannose on the substrate surface is about 100Å; and analyzing each manually spotted sample measured six times with 500 shots per measurement (interpreting 100Å as 10 nm, PTFE-like ACG slides, triethoxysilane 1 and phosphonic acid derivative 3 were synthesized and used for reaction with the oxidized aluminum surface (interpreted as dummy structures), wherein the aluminum oxide surface was functionalized to amino groups using compound 1 (Fig. 14) as a grafting reagent; and that in the second step, amide bond formation took place between NHS activated polyfluoro hydrocarbon compound 2 (Fig. 14) and the amino group on the surface of the slide, such that pure compound 3, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadeca-fluorodecylphosphonic acid (HDFDPA) of ACG surface grafted compound 3 is illustrated in Figure 28A (interpreted as a surface coating structure comprising a fluorous coating structure; dummy structures; two or more ligands; an alkyl moiety having more than 3 carbons; and at least two chains connected to the coating structure, claims 2-4) (paragraphs [0136]-[0137]; and Fig. 28A). Wong et al. teach performing a carbohydrate binding assay on the array by contacting the array with a carbohydrate-binding protein (also interpreting protein molecules as dummy structures), wherein detection of specific binding at one or more discrete locations on the array is indicative of the array being suitable for performing analysis of binding reactions between carbohydrates and molecules suspected of specifically binding the carbohydrates (interpreted as dummy structures; and encompassing a ratio of dummy structures to polyproline helix structures is 3:1 or greater than 3:1, claim 9) (paragraph [0060]).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of producing arrays to identify the presence or absence of binding reactions as exemplified by Wong et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the glycopeptides comprising a polyproline backbone and one or more carbohydrate molecules as disclosed by Lee et al. to include arrays of polyfluorinated carbohydrates immobilized on a polyfluorinated coated substrate including onto PTFE-like aluminum-coated glass slides as taught by Wong et al. with a reasonable expectation of success in creating carbohydrate microarrays for the identification and study of enzymes with different efficiencies and specificities of binding to glycopeptides; in creating glycan microarrays having increased sensitivity, conformational stability, and precise orientation of functional groups at desired sites; in modulating and controlling the binding affinity of carbohydrate molecules to targets; and/or in analyzing carbohydrate binding and/or enzymatic cleavage by mass spectrometry without the use of a matrix.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.



(2)	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication No. 20160075746, published March 17, 2016; effective filing date April 26, 2013) in view of Northen et al. (US Patent Application Publication No. 20120225797, published September 6, 2012) as evidenced by Wang et al. (US Patent Application Publication No. 20190079086, published March 14, 2019; effective filing date July 2, 2018).
Regarding claims 1, 5-7 and 8 (in part), Lee et al. teach a glycopeptide comprising a polyproline backbone and one or more carbohydrate molecules (interpreted as polyproline; and at least two ligands, claim 1) (Abstract). Lee et al. teach a glycopeptides comprising a polyproline backbone and one or more carbohydrate molecules, wherein the polyproline backbone provides conformational stability to the glycopeptide (interpreted as a ligands), and has a 3-fold repeating units of the polyproline type II (PII) helix (interpreted as a plurality of polyproline helix structures; and aligned in a first, second and third direction, and not adjacent to one another) that allows for the precise orientation of functional groups at desired sites along a rigid backbone (interpreted as at least two ligands), wherein the polyproline backbone can comprise (4R)-azidoproline (Azp) (interpreted as at least two ligands), wherein incorporation of Azp into polyproline stabilizes its PPII helix conformation via an azido gauche effect, and enables the polyproline to be efficiently functionalized by Cu(I)-catalyzed coupling reaction with alkyne (click reaction) (interpreted as at least two ligands) without affecting its PPII conformation (interpreted as a plurality of polyproline helix structures; aligned in a first, second and third direction; at least two ligands; and not adjacent to one another, claims 1 and 5) (paragraphs [0006]-[0007]). Lee et al. teach that the carbohydrate molecules can be attached at pre-determined positions along the polyproline backbone (interpreted as at least two ligands), such that the carbohydrate molecules can be attached at equal distances from each other along the polyproline backbone (interpreted as fixed distances), or along the same face of the polyproline backbone, wherein the pre-determined positioning of the carbohydrate molecules along the polyproline backbone improves the binding affinity of the glycopeptide to its target molecules (interpreted as at least two ligands; at a fixed distances; targets as dummy structures; and covalent bonding, claims 1, 7 and 8) (paragraph [0008]). Lee et al. teach in Example 4, ELISA to evaluate the ability of glycopeptides to interact with protein receptors, wherein glycopeptides at a constant concentration were immobilized on streptavidin-coated 96-well plates (interpreted as a coated structure on a substrate, detecting regions, and connected to the coating through a connecting structure) followed by treating with various concentrations of nerve growth factor (NGF) into the solution as a mimic of the GAG-extracellular protein interactions on a cell surface (interpreted as a plurality of polyproline structures; detecting regions; proline monomers; connected to the coating structure located on the substrate; and connected to the coating structure through a connecting structure, claim 1) (paragraph [0153], lines 1-9). Lee et al. teach that the polyproline backbone has the general structure of formula (I) below:

    PNG
    media_image1.png
    205
    391
    media_image1.png
    Greyscale

(interpreted as a fixed distance of claim 6, claim 6) (paragraph [0037]), wherein a polyproline helix structure has a fixed distance of about 0.3 nm as evidenced by Wang et al. (Figure 2B). Lee et al. teach that the glycopeptide can further comprise one or more polyethylene glycol (PEG) units at the end of the polyproline backbone, wherein incorporation of one or more PEG units enables introduction of the desired functionalities to facilitate conjugation of one or more reporter molecules to the PEG-glycopeptide complex, or to facilitate immobilization of the glycopeptide to a surface (also interpreting PEG units and reporter molecules as dummy structures, claim 8) (paragraph [0046], lines 1-7).
Lee et al. do not specifically exemplify a fluorous coating structure (instant claim 2); or a perfluorinated alkyl moiety (instant claim 3); or wherein the polyproline helix structures contain at least two chains of the perfluorinated alkyl moiety (instant claim 4); or dummy structures connected through perfluorinated alkyl moiety (instant claim 8, in part); or wherein the ratio between dummy structures and polyproline helix is 3:1 or greater than 3:1 (instant claim 9).
Regarding claims 2-4, 8 (in part) and 9, Northen et al. teach a method of detecting the activities of a plurality of enzymes in a multiplexed assay, wherein the method comprises incubating a sample with substrates for the plurality of enzymes to obtain reaction products; analyzing the reaction products by nanostructure-initiator mass spectrometry (NIMS); and detecting activities of the plurality of enzymes in the sample by identifying the ratio of substrate-to-reaction product ions in a mass spectrum (paragraph [0006]). Northen et al. teach that the substrate interacts with the NIMS chip surface via fluorous-phase interactions (interpreted as non-covalent interactions, claim 8) (paragraph [0012]). Northen et al. teach that the NIMS chip surface is coated with bis(heptadeca-fluoro-1,1,2,2-tetrahydrodecyl)tetramethyl-disiloxane (interpreted as a perfluorinated alkyl moiety having more than 3 carbons; coating, claims 2-4) (paragraph [0017]). Northen et al. teach in Figure 1, a schematic illustration showing the detection of enzymatic activity, wherein glycohydrolase activity in a sample is identified by a multiplex glycan array (interpreted as carbohydrates) (paragraph [0018], Figure 2 that various exemplary substrates contain a sugar head group coupled to a perfluorinated heptadecafluoro-1,1,2,2,-tetrahydrodecyl (F17) tag (interpreted as a non-covalent interaction through a perfluorinated alkyl moiety, claim 8) (paragraph [0019]). Northen et al. teach that the ratio of substrate-to-reaction product ions (interpreting substrates as dummy structures) in the mass spectrum can be analyzed to determine the activity of one or more enzymes of the plurality of enzymes in the sample, and thus determine the presence of one or more enzymes of interest in a sample (paragraph [0031], lines 7-11). Northen et al. teach that glycan substrate analogs are used for the analysis of glycohydrolase or glycotransferase activities, wherein enzymatic reactions using amphiphilic substrates can be carried out in tubes or microtiter plates and the reaction product (interpreted as dummy structures) is spotted onto a nanostructured, liquid-coated mass spectrometry chip surface and analyzed by NIMS in a standard MALDI-TOF mass spectrometer, wherein after enzymatic cleavage, samples can be spotted directly onto the NIMS surface without any further sample preparation steps, even if they include crude environmental extracts with visible particles (interpreted as dummy structures; and encompassing a ratio of 3:1 or greater, claim 9) (paragraphs [0032]; and [0065], lines 20-23).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of analyzing and detecting prima facie obvious before the effective filing date of the claimed invention to modify the glycopeptides comprising a polyproline backbone and one or more carbohydrate molecules as disclosed by Lee et al. to include glycans comprising polyfluorinated tags that can be immobilized to a perfluorinated coating such as on a NIMS chip surface for the detection of enzymatic activity as taught by Northen et al. with a reasonable expectation of success in creating multiplex glycan microarrays comprising carbohydrate molecules attached to the array through a polyproline backbone; in creating multiplex glycan arrays having conformational stability and precise orientation of functional groups at desired sites; in identifying the activity of various enzymes for different glycan substrates including in crude environmental samples; and/or in analyzing carbohydrate binding and/or enzymatic cleavage of glycan substrates by mass spectrometry.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1-9 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/Amy M Bunker/
Primary Examiner, Art Unit 1639